   Case 5:21-cv-03015-SAC Document 12 Filed 07/29/21 Page 1 of 4




                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF KANSAS


ANITA JO HARRIS-ALBANO,

                             Plaintiff,

          v.                                       CASE NO. 21-3015-SAC

RILEY COUNTY POLICE DEPARTMENT, ET AL.,


                             Defendants.


                         MEMORANDUM AND ORDER



     This matter is a civil rights action filed under 42 U.S.C. §

1983. It comes before the Court for screening of Plaintiff Anita Jo

Harris-Albano’s second amended complaint. (Doc. 11.) For the reasons

given below, the Court dismisses the case without prejudice.

     Plaintiff, who is a prisoner proceeding pro se, filed her initial

complaint on January 11, 2021. (Doc. 1.) The initial complaint named

the Topeka Correctional Facility (TCF) as the sole defendant and

appeared to assert a claim of gross negligence based on TCF staff’s

failure to accommodate and treat Plaintiff’s ongoing medical problems

as Plaintiff wished. (Doc. 1, p. 1-18.) As relief, Plaintiff sought

“[p]roper medication and administ[ration]” by TCF medical staff. Id.

at 19.

     The Court is required to screen complaints brought by prisoners

seeking relief against a governmental entity or an officer or employee

of such entity to determine whether summary dismissal is appropriate.

28 U.S.C. § 1915A(a). Upon completion of this screening, the Court

must dismiss any claim that is frivolous or malicious, fails to state

a claim upon which relief may be granted, or seeks monetary damages
   Case 5:21-cv-03015-SAC Document 12 Filed 07/29/21 Page 2 of 4




from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b).

       After screening Plaintiff’s initial complaint, the Court issued

a memorandum and order dated April 19, 2021, that explained the

following: (1) TCF was not a proper defendant to a § 1983 action; (2)

if Plaintiff intended to name an individual as defendant, she was

required to name each defendant in the caption and the body of the

complaint, allege each defendant’s personal participation, and explain

how each defendant’s actions resulted in a constitutional violation;

(3) it was unclear whether Plaintiff’s claims and parties were properly

joined under Rules 18 and 20 of the Federal Rules of Civil Procedure;

and (4) Plaintiff had not shown that she exhausted administrative

remedies as required. (Doc. 5, p. 3-7.) The Court granted Plaintiff

time    to   file    an   amended   complaint     correcting    the    identified

deficiencies,       instructing   that   the   amended   complaint    must   allege

sufficient facts to state a claim of a federal constitution violation

and state a federal cause of action. Id. at 7-8.

       Plaintiff filed her amended complaint on June 1, 2021 (Doc. 7),

but it did not comply with the Court’s earlier order. The caption of

the amended complaint again improperly named TCF as the sole defendant,

but Plaintiff referred to “Centurion” as a defendant in the body of

the complaint. (Doc. 7, p. 1-2.) The amended complaint also failed to

allege specific facts that explained how each individual defendant

committed unconstitutional acts; instead, it contained only general

assertions about the actions of unidentified individuals, focusing on

Plaintiff’s belief that she was not receiving adequate medical care

and appropriate accommodations. Id. at 3-4.

       After screening the amended complaint, the Court issued a second

memorandum and order on June 2, 2021. (Doc. 8.) The Court again
     Case 5:21-cv-03015-SAC Document 12 Filed 07/29/21 Page 3 of 4




explained to Plaintiff that her complaint must name only proper

defendants; she must include each defendant in the caption and body

of   her   complaint;   she   must   allege   specific   facts    that    describe

individual    defendants’     allegedly   unconstitutional    acts,      including

dates,     locations,   and    circumstances;    she     should   identify     the

constitutional right or rights she believes were violated; she must

comply with Rules 18 and 20 of the Federal Rules of Civil Procedure,

which govern joinder of claims and permissive joinder of parties; and

she must show that she has exhausted available administrative remedies

for all claims alleged. Id. at 2-4. The Court allowed Plaintiff time

to submit a second amended complaint that corrected the deficiencies,

but it cautioned her that if she did not “submit a second amended

complaint consistent with these directions, the Court will dismiss

this matter without prejudice and without further notice.” Id. at 4.

      Plaintiff filed her second amended complaint on July 14, 2021.

(Doc. 11.) The Court has screened the second amended complaint and

finds it deficient. The second amended complaint lists                   five new

defendants: the Riley County Police Department, Public Defender Lara

Ingalls, and landlords George Dillion, Pam Gabar, and Johnny Gabar.

Id. at 1-2. It raises new claims that were not included in and are not

related to the subject matter or occurrences identified in the initial

complaint or the first amended complaint. Instead, the second amended

complaint alleges that police stalked Plaintiff, her landlords evicted

her, and her public defender gave her legal advice that “got [her]

convicted.” Id. at 3-5. These claims may not be joined to the present

action. See McLemore v. Saline County Sheriff’s Office, 2016 WL

3522048, at *3-5 (D. Kan. June 28, 2016) (denying joinder of claims

not related to pro se prisoner’s original complaint).
   Case 5:21-cv-03015-SAC Document 12 Filed 07/29/21 Page 4 of 4




        In    addition,       the   second       amended   complaint       fails      to    allege

specific       facts    that        describe      individual       defendants’        allegedly

unconstitutional acts, including dates, locations, and circumstances.

Id. at 3-5. As the Court has previously explained, “to state a claim

in federal court, a complaint must explain what each defendant did to

[the pro se plaintiff]; when the defendant did it; how the defendant’s

action harmed (the plaintiff); and, what specific legal right the

plaintiff believes the defendant violated.” Nasious v. Two Unknown

B.I.C.E. Agents, at Arapahoe County Justice Center, 492 F.3d 1158,

1163 (10th Cir. 2007). (See Doc. 8, p. 2.) Plaintiff’s second amended

complaint does not do so.

        In summary, Plaintiff brought this case under 42 U.S.C. § 1983

and she has now submitted three deficient complaints that fail to

allege       claims    upon    which      relief     under    §    1983    may   be    granted.

Accordingly, the Court will dismiss this action without prejudice. Cf.

Foman v. Davis, 371 U.S. 178, 182 (1962) (noting that leave to further

amend    a    complaint       may    be    denied    for     “repeated     failure         to   cure

deficiencies by amendments previously allowed”).


    IT       IS,   THEREFORE,       BY    THE    COURT   ORDERED    that    this      action     is

dismissed without prejudice.


        IT IS SO ORDERED.

        DATED:     This 29th day of July, 2021, at Topeka, Kansas.




                                                S/ Sam A. Crow

                                                SAM A. CROW
                                                U.S. Senior District Judge
